Citation Nr: 9903620	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  98-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an increased evaluation for post traumatic 
stress disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel





INTRODUCTION

The veteran had active duty from March 1968 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in February 1998, the veteran checked the block on 
the form that indicated that he desired to appear personally 
at a local VA office before a member of the Board of 
Veterans' Appeal.  Subsequently, in correspondence dated in 
June 1998, the veteran withdrew his request for a travel 
board hearing in favor of a video-conference hearing.  A 
video-conference hearing was scheduled in November 1998.  The 
veteran failed to report for the videoconference hearing in 
November 1998, however he indicated to personnel at the RO 
that he desired to reschedule his hearing.

The provisions of 38 C.F.R. § 20.704(c), (d) (1998) provide 
as follows:
Requests for changes in hearing dates. 
Requests for a change in a hearing date 
may be made at any time up to two weeks 
prior to the scheduled date of the 
hearing if good cause is shown. Such 
requests must be in writing, must explain 
why a new hearing date is necessary, and 
must be filed with the office of the 
official of the Department of Veterans 
Affairs who signed the notice of the 
original hearing date. Examples of good 
cause include, but are not limited to, 
illness of the appellant and/or 
representative, difficulty in obtaining 
necessary records, and unavailability of 
a necessary witness. If good cause is 
shown, the hearing will be rescheduled 
for the next available hearing date after 
the appellant or his or her 
representative gives notice that the 
contingency which gave rise to the 
request for postponement has been 
removed. If good cause is not shown, the 
appellant and his or her representative 
will be promptly notified and given an 
opportunity to appear at the hearing as 
previously scheduled. If the appellant 
elects not to appear at the prescheduled 
date, the request for a hearing will be 
considered to have been withdrawn. In 
such cases, however, the record will be 
submitted for review by the Member who 
would have presided over the hearing.

If the presiding Member determines that 
good cause has been shown, the hearing 
will be rescheduled for the next 
available hearing date after the 
contingency which gave rise to the 
request for postponement has been 
removed. 

(d)	Failure to appear for a scheduled 
hearing. If an appellant (or when a 
hearing only for oral argument by a 
representative has been authorized, the 
representative) fails to appear for a 
scheduled hearing and a request for 
postponement has not been received and 
granted, the case will be processed as 
though the request for a hearing had been 
withdrawn. No further request for a 
hearing will be granted in the same 
appeal unless such failure to appear was 
with good cause and the cause for the 
failure to appear arose under such 
circumstances that a timely request for 
postponement could not have been 
submitted prior to the scheduled hearing 
date. A motion for a new hearing date 
following a failure to appear for a 
scheduled hearing must be in writing, 
must be filed within 15 days of the 
originally scheduled hearing date, and 
must explain why the appellant failed to 
appear for the hearing and why a timely 
request for a new hearing date could not 
have been submitted. Such motions must be 
filed with: Director, Administrative 
Service (014), Board of Veterans' 
Appeals, 810 Vermont Avenue, NW., 
Washington, DC 20420. Whether good cause 
for such failure to appear and the 
impossibility of timely requesting 
postponement have been established will 
be determined by the Member who would 
have presided over the hearing. If good 
cause and the impossibility of timely 
requesting postponement are shown, the 
hearing will be rescheduled for the next 
available hearing date at the same 
facility after the appellant or his or 
her representative gives notice that the 
contingency which gave rise to the 
failure to appear has been removed.

In view of the confusion as to what type of hearing the 
veteran is requesting, and his request for a rescheduling of 
his hearing, the Board is REMANDING this case for the 
following: 


1.  The RO should ask the veteran to 
clarify whether he is requesting a 
videoconference hearing or a hearing 
before a Board member at the RO. 

2.  The RO should then schedule the 
veteran for an appropriate hearing.  If 
no response is received from the veteran, 
he should be afforded a videoconference 
hearing before the Board in accordance 
with his June 1998 request.  The RO 
should notify the veteran of the 
scheduled hearing, and place a copy of 
that notice in the veteran's claims 
folder.  The veteran should be advised of 
the provisions of 38 C.F.R. 20.704(c), 
(d).

Thereafter, the case should be returned to the Board, if in 
order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


